Case 1:19-cr-00051-TFM-B Document 55 Filed 06/29/20 Page 1 of 1                 PageID #: 467




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

   UNITED STATES OF AMERICA                      )
                                                 )
   v.                                            )   CRIM. ACT. NO. 1:19-cr-051-TFM-B
                                                 )
   TYLER SCOTT DAVIS                             )

                                             ORDER

          Pending before the Court is the Emergency Motion for Reduction of Sentence

   Pursuant to 18 USC 3582(c)(1)(A)(i), (Doc. 45), the United States’ Response in Opposition

   to Davis’s Motion Pursuant to 18 USC 3582(c)(1)(A)(i) (doc 48) and Davis’ Reply to the

   Government’s Response in Opposition (doc 51). The Emergency Motion for Reduction of

   Sentence Pursuant to 18 USC 3582(c)(1)(A)(i), (Doc. 45) is DENIED for the reasons stated

   in the United States’ Response in Opposition to Davis’s Motion Pursuant to 18 USC

   3582(c)(1)(A)(i) (doc 48). The Court finds it has the power to grant the relief sought by

   defendant Davis but declines to do so.

          DONE and ORDERED this 29th day of June 2020.

                                                 /s/Terry F. Moorer
                                                 TERRY F. MOORER
                                                 UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
